Citation Nr: 1024421	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1970 until April 
1974.  The Veteran was awarded a Combat Action Ribbon and a 
Vietnam Service Medal with a bronze star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied reopening the claim of 
entitlement to service connection for PTSD.

In his January 2009 substantive appeal, the appellant 
requested a hearing at his local RO.  However, the record 
reflects that in a September 2009 communication the appellant 
withdrew his request for a hearing.  As such, there is no 
outstanding hearing request and the Board may address the 
appellant's claim on the record as it stands.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for PTSD was denied in a November 2003 
rating decision.  The Veteran was notified of the denial and 
of his appellate rights, but no appeal was perfected.  The 
decision is final.

3.  Evidence obtained since the time of the November 2003 
rating decision denying service connection for PTSD is new 
but does not relate to an unestablished fact necessary to 
substantiate the claim nor does it raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 2003 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence obtained since the November 2003 rating decision 
denying service connection for PTSD is not new and material 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete a claim for service connection for  PTSD, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also provided the Veteran with 
notice of the evidence needed to reopen the previously denied 
claim as set out in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the Board finds that the Veteran has actual 
knowledge of the evidence needed to reopen and substantiate 
his claim.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board even though he elected not to have a personal 
hearing.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file, and the 
Veteran does not appear to contend otherwise.  Additionally, 
absent new and material evidence to reopen the claim, VA is 
not required to provide the Veteran with another examination.  
See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  As such, the Board will 
now turn to the merits of the Veteran's claim.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been obtained sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In February 2002, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD because the 
Veteran failed to provide information necessary to identify 
the claimed in-service stressors.  The Veteran was advised of 
the denial of benefits and of his appellate rights, but did 
not appeal the decision.  As such, the decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In August 2003, 
the Veteran submitted additional evidence to reopen his claim 
for service connection for PTSD.  A November 2003 rating 
decision reopened the claim, but confirmed and continued the 
denial of service connection for PTSD.  The rating decision 
indicated though the Veteran's exposure to stressors during 
service are conceded, he did not provide evidence that he had 
been diagnosed with PTSD.  The Veteran was, once again, 
advised of the denial of benefits and of his appellate 
rights.  The Veteran submitted a timely NOD, in February 
2004, and in July 2004 the RO issued a statement of the case.  
The Veteran did not appeal this decision and it became final.  
See 38 C.F.R. § 20.202 (an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished by the RO, a timely substantive 
appeal).  

Pursuant to an application submitted in March 2007, the 
Veteran seeks to reopen his previously denied claim.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156. New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the most recent final 
decision, in November 2003, included the Veteran's service 
treatment records, a statement from M.D., MSW, a statement 
from the Veteran's ex-wife, and an October 2003 VA 
examination report.  The Veteran's service treatment records 
did not show any complaints, treatment or clinical findings 
of mental disorder during service.  The letter from M.D., 
MSW, dated March 2002, indicated that the Veteran attended 
PTSD therapy groups and it was the clinician's impression 
that the Veteran suffered from PTSD.  Subsequently, the 
Veteran underwent VA examination in October 2003 and it was 
determined that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  The examiner's stated rationale was that 
though there was evidence of exposure to stressors,  the 
Veteran's response to the stressors did not involve fear, 
helplessness, or horror as required by DSM IV.  The examiner 
further indicated that the Veteran's mental status exam 
indicated no evidence of significant anxiety, hypervigilance, 
arousal, or stress related to discussing the trauma.  A 
separate statement from the Veteran's ex-wife described 
Vietnam as a horrible nightmare for the Veteran.  She stated 
that the Veteran shut her and others out and stopped being 
happy.  Moreover, she related that he could not hold a job 
but often found relief in fishing and hunting.

Evidence received since November 2003 includes the Veteran's 
own statements, a duplicate of the statement from M.D., MSW, 
a duplicate of the statement from the Veteran's ex-wife, and 
a duplicate of the statement from M.L., RCWA, which was of 
record prior to the November 2003 rating decision.  The 
statement by M.L., RCWA, indicated that the Veteran appeared 
to have experienced markedly distressing events in connection 
with his Naval service and showed several symptoms of PTSD, 
but did not meet the full DSM-III-R criteria for a diagnosis 
of PTSD.  As such, this document does not tend to prove the 
unestablished fact necessary to substantiate the claim of a 
current diagnosis of PTSD.  

The Veteran also submitted an Internet extract regarding the 
USS Lloyd Thomas.  The extract provided a history of the ship 
including its participation in combat operations in 1970 and 
1971.  These records confirm the validity of the Veteran's 
stressors; however, they do not provide a clinical diagnosis 
of the condition linked to the Veteran's combat stressors.  
As noted above, it is not in dispute that the Veteran 
encountered stressful events.  It is the medical evidence 
that the events did not cause certain reactions so as to 
develop a posttraumatic stress disorder.

The Board notes that the Veteran is competent to report that 
to which he has personal knowledge but he is not competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that he 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F. 3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Here, the Veteran is 
capable of observing and reporting his emotional or mental 
state and can attest to factual matters of which he had 
first-hand knowledge, such as an in-service incident; however 
the Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to whether he has a diagnosed 
psychiatric disability and/or whether a currently diagnosed 
psychiatric disorder is causally related to his period of 
active service.  As such, the Veteran's statements cannot be 
accepted as competent evidence of a diagnosis of PTSD.

Following a complete and careful review of the record, the 
Board finds that some evidence obtained since November 2003 
is new, in that it was not previously before agency decision-
makers when deciding the original claim.  While new, however, 
the evidence is not material as it does not raise a 
reasonable possibility of substantiating the claim.  
Specifically, the evidence reveals that the USS Lloyd Thomas 
was involved in combat operations during the Veteran's time 
of service but there is no new evidence of a current 
diagnosis of PTSD attributed to the claimed in-service 
stressors.  Moreover, the statements provided by M.L., RCWA, 
M.D., MSW and the Veteran's ex-wife are cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
Nothing in the record from the time of the 2003 denial of 
benefits and the submission of the current claim supports the 
Veteran's claim and/or request to reopen other than the 
Veteran's personal testimony.  Although the Veteran is 
competent to state that he has symptoms of PTSD, absent 
medical evidence linking the Veteran's service to a current 
disability, the evidence simply is not sufficient to reopen 
the claim and his request must be denied.


ORDER

New and material evidence having not been obtained, the 
previously denied claim of entitlement to service connection 
for PTSD is not reopened and remains denied.



____________________________________________
Kristi Barlow
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


